DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 specifically regarding the filed amendments to independent claims 1, 13 and 20; have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 9-10, 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phongpreecha (herein after Phong)(NPL “Early Corn Yields Prediction Using Satellite Images”) in view of Hori (US Pub 20130282423) and Garg (US Pub 20180330435).
Re claims 1 and 20, Phong discloses a method and the associated system, comprising: 
obtaining a first temporal sequence of high-elevation digital images (Pages 3-5 Dataset Description and Cleaning first three paragraphs; Table 1; Page 8 last paragraph; Page 12), wherein the first temporal sequence of high-elevation digital images capture a first geographic area and are acquired over a first predetermined time interval (Pages 3-5 Dataset Description and Cleaning first three paragraphs; Table 1; Page 8 last paragraph; Page 12), and wherein during the first predetermined time interval (Pages 3-5 Dataset Description and Cleaning first three paragraphs; Table 1; Page 8 last paragraph; Page 12), the first geographic area includes a first type of crop (Pages 3-5 Dataset Description and Cleaning first three paragraphs; Table 1; Page 8 last paragraph; Page 12); 
obtaining a first plurality of other data points (Page 2 first paragraph; Dataset Description and Cleaning, Table 1; Figures 3 and 7; Page 7 first paragraph), wherein the first plurality of other data points influence a ground truth crop yield of the first geographic area after the first predetermined time interval (Page 2 first paragraph; Dataset Description and Cleaning, Table 1; Figures 3 and 7; Page 7 first paragraph), and wherein the first plurality of other data points are grouped into temporal chunks (Page 2 first paragraph; Dataset Description and Cleaning, Table 1; Figures 3 and 7; Page 7 first paragraph), each temporal chunk of the first plurality of other data points corresponding temporally with a respective high-elevation digital image of the first temporal sequence of high- elevation digital images (Page 2 first paragraph; Dataset Description and Cleaning, Table 1; Figures 3 and 7; Page 7 first paragraph); 
iteratively applying the high-elevation digital images of the first temporal sequence (Figure 7; Pages 8-9; iterative nature of the recurrent neural network) and the temporal chunks of the first plurality of other data points (Figure 7; Pages 8-9; iterative nature of the recurrent neural network) as input across a machine learning model (Figure 7; Pages 8-9; iterative nature of the recurrent neural network) to generate first output (Figure 7; Pages 8-9; iterative nature of the recurrent neural network); and 
causing one or more output components (Pages 9-10; Figure 9) to convey the data indicative of the first output (Pages 9-10; Figure 9); however Phong fails to explicitly disclose (1) wherein the conveying estimated crop yield comprises one or more computing devices to audibly or visually convey; and (2) wherein the method is implemented using one or more processors and the system is implemented comprising one or more processors and memory storing instructions that, in response to execution by the one or more processors, cause the one or more processors to perform the design; and (3) wherein the first output comprises a plurality of crop-yield predictions for a plurality of geographic units of the geographic area at the end of the first predetermined time interval, wherein the plurality of geographic units correspond spatially to pixels of the first temporal sequence of high-elevation digital images; and causing one or more output components of one or more computing devices to audibly or visually convey data indicative of the first output.
Regarding item (1) and (2) above, this design however disclosed by Hori.  Hori discloses (1) wherein the conveying estimated crop yield (Figure 1; Figure 2 element 208; Figure 6; Paragraphs 6, 26-28, 31-35, 37-40, 46-49, 62) comprises one or more computing devices to audibly or visually convey (Figure 1; Figure 2 element 208; Figure 6; Paragraphs 6, 26-28, 31-35, 37-40, 46-49, 62); and (2) wherein the method if implemented using one or more processors (Figure 2 element 201; Paragraphs 46-49); and the system is implemented comprising one or more processors (Figure 2 element 201; Paragraphs 46-49) and memory storing instructions (Figure 2 element 202-207; Paragraphs 46-49) that, in response to execution by the one or more processors (Figure 2; Paragraphs 46-49), cause the one or more processors to perform the design (Figure 2; Paragraphs 46-49, 233).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Phong to incorporate devices to visually convey information as shown in Hori as Phong discloses the generation of visual elements for review it would have been an obvious and supported design choice with understood functionality within the scope of the invention to include a screen or device to present the created data to a given user.
Regarding item (3) this design is however disclosed by Garg.  Garg discloses wherein the first output comprises a plurality of crop-yield predictions (Figures 1 and 2 element s122; Paragraphs 30-33, 42-47) for a plurality of geographic units (Figures 1 and 2 element s122; Paragraphs 30-33, 42-47) of the geographic area (Figures 1 and 2 element s122; Paragraphs 30-33, 42-47) at the end of the first predetermined time interval (Figures 1 and 2 element s122; Paragraphs 30-33, 42-47), wherein the plurality of geographic units correspond spatially to pixels (Figures 1 and 2 element s122; Paragraphs 30-33, 42-47) of the first temporal sequence of high-elevation digital images (Figures 1 and 2 element s122; Paragraphs 30-33, 42-47); and causing one or more output components (Figure 1 element s150; Figure 2 element s160 outputs to user computer terminal with visual display; Paragraphs 7-9, 42-47, 87-89) of one or more computing devices (Figure 1 element s150; Figure 2 element s160 outputs to user computer terminal with visual display; Paragraphs 7-9, 42-47, 87-89) to audibly or visually convey data indicative of the first output (Figure 1 element s150; Figure 2 element s160 outputs to user computer terminal with visual display; Paragraphs 7-9, 42-47, 87-89).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Phong to incorporate the area consideration as shown in Garg as it would be advantageous given the imaging height in use to be able to segment the image or focus only on the desired areas for consideration while also allowing for the division and consideration of areas for different planting or crop designs in order to more accurately and efficiently analyze the growing environment.

Re claim 13, Phong discloses a method comprising: 
obtaining a first temporal sequence of high-elevation digital images (Pages 3-5 Dataset Description and Cleaning first three paragraphs; Table 1; Page 8 last paragraph; Page 12), wherein the first temporal sequence of high-elevation digital images capture a first geographic area and are acquired over a first predetermined time interval (Pages 3-5 Dataset Description and Cleaning first three paragraphs; Table 1; Page 8 last paragraph; Page 12), and wherein during the first predetermined time interval (Pages 3-5 Dataset Description and Cleaning first three paragraphs; Table 1; Page 8 last paragraph; Page 12), the first geographic area includes a first type of crop (Pages 3-5 Dataset Description and Cleaning first three paragraphs; Table 1; Page 8 last paragraph; Page 12); 
obtaining a first plurality of other data points (Page 2 first paragraph; Dataset Description and Cleaning, Table 1; Figures 3 and 7; Page 7 first paragraph), wherein the first plurality of other data points influence a ground truth crop yield of the first geographic area at the end of the first predetermined time interval (Page 2 first paragraph; Dataset Description and Cleaning, Table 1; Figures 3 and 7; Page 7 first paragraph), and wherein the first plurality of other data points are grouped into temporal chunks (Page 2 first paragraph; Dataset Description and Cleaning, Table 1; Figures 3 and 7; Page 7 first paragraph), each temporal chunk of the first plurality of other data points corresponding temporally with a respective high-elevation digital image of the first temporal sequence of high- elevation digital images (Page 2 first paragraph; Dataset Description and Cleaning, Table 1; Figures 3 and 7; Page 7 first paragraph); 
iteratively applying the high-elevation digital images of the first temporal sequence (Figure 7; Pages 8-9; iterative nature of the recurrent neural network) and the temporal chunks of the first plurality of other data points (Figure 7; Pages 8-9; iterative nature of the recurrent neural network) as input across the machine learning model (Figure 7; Pages 8-9; iterative nature of the recurrent neural network) to generate first output (Figure 7; Pages 8-9; iterative nature of the recurrent neural network); 
comparing the first output of the first geographic area (Introduction; Pages 4, 7-8, 11; and conclusion) at the end of the first predetermined time interval (Introduction; Pages 4, 7-8, 11; and conclusion) to the ground truth crop yield of the first geographic area (Introduction; Pages 4, 7-8, 11; and conclusion); and 
training the machine learning model (Introduction; Pages 4, 7-8, 11; and conclusion) based on the comparing (Introduction; Pages 4, 7-8, 11; and conclusion); however, Phong fails to explicitly disclose (1) wherein the method if implemented using one or more processors; and (2) wherein the first output comprises a plurality of crop-yield predictions for a plurality of geographic units of the geographic area at the end of the first predetermined time interval, wherein the plurality of geographic units correspond spatially to pixels of the first temporal sequence of high-elevation digital images; and wherein the comparing comprises comparing the plurality of crop-yield predictions for the plurality of geographic units f the first geographic area at the end of the first predetermined time interval to the ground truth crop yield of the first geographic area.
Regarding item (1), this design however disclosed by Hori.  Hori discloses (1) wherein the method if implemented using one or more processors (Figure 2 element 201; Paragraphs 46-49).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Phong to include the processors as shown in Hori as Phong simply lacks the detail of the computing infrastructure used to perform the noted processing and implement the noted designs while the use of a processor would have been and obvious and well known design choice within the scope of the art with expected functionality for the processing application.
Regarding item (2), this design is however disclosed by Garg.  Garg discloses wherein the first output comprises a plurality of crop-yield predictions (Figures 1 and 2 element s122; Paragraphs 30-33, 42-47) for a plurality of geographic units of the geographic area (Figures 1 and 2 element s122; Paragraphs 30-33, 42-47) at the end of the first predetermined time interval (Figures 1 and 2 element s122; Paragraphs 30-33, 42-47), wherein the plurality of geographic units correspond spatially (Figures 1 and 2 element s122; Paragraphs 30-33, 42-47) to pixels (Figures 1 and 2 element s122; Paragraphs 30-33, 42-47) of the first temporal sequence of high-elevation digital images (Figures 1 and 2 element s122; Paragraphs 30-33, 42-47); and wherein the comparing comprises comparing the plurality of crop-yield predictions for the plurality of geographic units (Paragraphs 11, 36, 38, 45, 46, 68-74, 80) of the first geographic area (Paragraphs 11, 36, 38, 45, 46, 68-74, 80) at the end of the first predetermined time interval (Paragraphs 11, 36, 38, 45, 46, 68-74, 80) to the ground truth crop yield (Paragraphs 11, 36, 38, 45, 46, 68-74, 80) of the first geographic area (Paragraphs 11, 36, 38, 45, 46, 68-74, 80).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Phong to incorporate the area consideration as shown in Garg as it would be advantageous given the imaging height in use to be able to segment the image or focus only on the desired areas for consideration while also allowing for the division and consideration of areas for different planting or crop designs in order to more accurately and efficiently analyze the growing environment.

Re claim 2, the combined disclosure of Phong, Garg and Hori as a whole discloses the method of claim 1, Phong further discloses wherein the machine learning model (Figure 7; Pages 8-9) is a recurrent neural network (Figure 7; Pages 8-9).

Re claim 14, the combined disclosure of Phong, Garg and Hori as a whole discloses the method of claim 13, Phong further discloses wherein the machine learning model (Figure 7; Pages 8-9) is a recurrent neural network (Figure 7; Pages 8-9).

Re claim 3, the combined disclosure of Phong, Garg and Hori as a whole discloses the method of claim 2, Phong further discloses wherein the recurrent neural network is a long short-term memory ("LSTM") (Pages 8-9) or gated recurrent unit ("GRU") neural network.

Re claim 15, the combined disclosure of Phong, Garg and Hori as a whole discloses the method of claim 14, Phong further discloses wherein the recurrent neural network is a long short-term memory ("LSTM") (Pages 8-9) or gated recurrent unit ("GRU") neural network.

Re claim 4, the combined disclosure of Phong, Garg and Hori as a whole discloses the method of claim 1, Phong further discloses wherein the machine learning model is trained by performing the following operations: 
obtaining a second temporal sequence of high-elevation digital images (Pages 3-5 Dataset Description and Cleaning first three paragraphs; Table 1; Page 8 last paragraph; Page 12), wherein the second temporal sequence of high-elevation digital images capture the first geographic area or a second geographic area and are acquired over a second predetermined time interval (Pages 3-5 Dataset Description and Cleaning first three paragraphs; Table 1; Page 8 last paragraph; Page 12; acquired over multiple years and time periods within a given year to be construed as a ‘second time interval’), and wherein during the second predetermined time interval (Pages 3-5 Dataset Description and Cleaning first three paragraphs; Table 1; Page 8 last paragraph; Page 12), the first geographic area or the second geographic area includes the first type of crop (Pages 3-5 Dataset Description and Cleaning first three paragraphs; Table 1; Page 8 last paragraph; Page 12);  -41-Attorney Docket No. ZU236-19153 
obtaining a second plurality of other data points (Page 2 first paragraph; Dataset Description and Cleaning, Table 1; Figures 3 and 7; Page 7 first paragraph; dataset from different years of time periods as construed above), wherein the second plurality of other data points influence a ground truth crop yield of the first geographic area or the second geographic area at the end of the second predetermined time interval (Page 2 first paragraph; Dataset Description and Cleaning, Table 1; Figures 3 and 7; Page 7 first paragraph), and wherein the second plurality of other data points are grouped into temporal chunks (Page 2 first paragraph; Dataset Description and Cleaning, Table 1; Figures 3 and 7; Page 7 first paragraph), each temporal chunk of the second plurality of other data points corresponding temporally with a respective high-elevation digital image of the second temporal sequence of high-elevation digital images (Page 2 first paragraph; Dataset Description and Cleaning, Table 1; Figures 3 and 7; Page 7 first paragraph); 
iteratively applying the high-elevation digital images of the second temporal sequence (Figure 7; Pages 8-9; iterative nature of the recurrent neural network) and the temporal chunks of the second plurality of other data points (Figure 7; Pages 8-9; iterative nature of the recurrent neural network) as input across the machine learning model (Figure 7; Pages 8-9; iterative nature of the recurrent neural network) to generate second output (Figure 7; Pages 8-9; iterative nature of the recurrent neural network); 
comparing the estimated crop yield (Introduction; Pages 4, 7-8, 11; and conclusion) of the first geographic area or second geographic area at the end of the second predetermined time interval (Introduction; Pages 4, 7-8, 11; and conclusion) to the ground truth crop yield of the first geographic area or the second geographic area (Introduction; Pages 4, 7-8, 11; and conclusion) at the end of the second predetermined time interval (Introduction; Pages 4, 7-8, 11; and conclusion)l; and 
training (Introduction; Pages 4, 7-8, 11; and conclusion) the machine learning model based on the comparing (Introduction; Pages 4, 7-8, 11; and conclusion); while Garg further discloses wherein the second output comprises a second plurality of crop-yield predictions (Figure 2 element s122 pulling from multiple geographic areas over time periods; Paragraphs 8, 30-33, 42-47, 49, 90-91, 98-100) for a second plurality of geographic units (Figure 2 element s122 pulling from multiple geographic areas over time periods; Paragraphs 8, 30-33, 42-47, 49, 90-91, 98-100) at the end of the second predetermined time interval (Figure 2 element s122 pulling from multiple geographic areas over time periods; Paragraphs 8, 30-33, 42-47, 49, 90-91, 98-100), wherein the second plurality of geographic units comprises the plurality of geographic units of the geographic area (Figure 2 element s122 pulling from multiple geographic areas over time periods; Paragraphs 8, 30-33, 42-47, 49, 90-91, 98-100) or a another plurality of geographic units (Figure 2 element s122 pulling from multiple geographic areas over time periods; Paragraphs 8, 30-33, 42-47, 49, 90-91, 98-100) of the second geographic area (Figure 2 element s122 pulling from multiple geographic areas over time periods; Paragraphs 8, 30-33, 42-47, 49, 90-91, 98-100).

Re claim 6, the combined disclosure of Phong, Garg and Hori as a whole discloses the method of claim 1, Hori further discloses wherein the first plurality of other data points include one or more data points that are extrapolated (Figure 1; Paragraphs 6, 26, 29-32, 59-62, 74-76, 79-81; use of the crops from same fields under consideration to determine information) from a geographic region that includes the first geographic area (Figure 1; Paragraphs 6, 26, 29-32, 59-62, 74-76, 79-81; use of the crops from same fields under consideration to determine information).

Re claim 7, the combined disclosure of Phong, Garg and Hori as a whole discloses the method of claim 1, Hori further discloses wherein the first plurality of other data points (Figure 1; Paragraphs 6, 26, 29-32, 59-62, 74-76, 79-81; use of the crops from different fields to determine information) include one or more data points that are extrapolated (Figure 1; Paragraphs 6, 26, 29-32, 59-62, 74-76, 79-81; use of the crops from different fields to determine information) from another geographic area that is used to grow the first type of crop (Figure 1; Paragraphs 6, 26, 29-32, 59-62, 74-76, 79-81; use of the crops from different fields to determine information).

Re claim 9, the combined disclosure of Phong, Garg and Hori as a whole discloses the method of claim 1, Phong further discloses wherein the first plurality of other data points includes one or more of: irrigation applied to at least a portion of the first geographic area; precipitation of at least a portion of the first geographic area (Pages 3-4, 6-7; Table 1 moisture data); or fertilizer applied to at least a portion of the first geographic area (Pages 3-4, 6-7; Table 1 moisture data).

Re claim 10, the combined disclosure of Phong, Garg and Hori as a whole discloses the method of claim 1, Phong further discloses wherein the first plurality of other data points (Pages 3-4; Table 1) includes one or more of: pesticide applied to at least a portion of the first geographic area; or one or more soil measures (Pages 3-4; Table 1) of one or more portions of the first geographic area (Pages 3-4; Table 1).

Re claim 17, the combined disclosure of Phong, Garg and Hori as a whole discloses the method of claim 13, Phong further discloses wherein the first plurality of other data points includes one or more of:  irrigation applied to at least a portion of the first geographic area; precipitation of at least a portion of the first geographic area (Pages 3-4, 6-7; Table 1 moisture data); fertilizer applied to at least a portion of the first geographic area (Pages 3-4, 6-7; Table 1 moisture data); pesticide applied to at least a portion of the first geographic area; or one or more soil measures (Pages 3-4; Table 1) of one or more portions of the first geographic area (Pages 3-4; Table 1).

Claims 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phong, Garg and Hori as applied to claims 1 and 13 above, and further in view of Xiang (US Pub 20170090068, see IDS).
Re claim 11, the combined disclosure of Phong, Garg and Hori as a whole discloses the method of claim 1, but fails however to explicitly disclose wherein the first plurality of other data points includes operational data generated by farm machinery used to manage the first geographic area.
This design is however disclosed by Xiang.  Xiang discloses wherein the first plurality of other data points includes operational data (Paragraphs 44, 46, 54-55, 70, 72, 85-86, 97) generated by farm machinery (Paragraphs 44, 46, 54-55, 70, 72, 85-86, 97) used to manage the first geographic area (Paragraphs 44, 46, 54-55, 70, 72, 85-86, 97).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Phong to incorporate the data collection as shown in Xiang as it would be obvious that using data from the actual machinery performing a given function will provide relevant data representative of the actual conditions rather than a hypothetical environment and allow for the dynamic consideration and determination of environmental conditions.

Re claim 12, the combined disclosure of Phong, Garg, Hori and Xiang as a whole discloses the method of claim 11, Xiang further discloses wherein the farm machinery includes at least one autonomous tractor (Paragraph 44, 70, 72, 77).

Re claim 18, the combined disclosure of Phong, Garg and Hori as a whole discloses the method of claim 13, but fails however to explicitly disclose wherein the first plurality of other data points includes operational data generated by farm machinery used to work the first geographic area.
This design is however disclosed by Xiang.  Xiang discloses wherein the first plurality of other data points includes operational data (Paragraphs 44, 46, 54-55, 70, 72, 85-86, 97) generated by farm machinery (Paragraphs 44, 46, 54-55, 70, 72, 85-86, 97) used to work the first geographic area (Paragraphs 44, 46, 54-55, 70, 72, 85-86, 97).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Phong to incorporate the data collection as shown in Xiang as it would be obvious that using data from the actual machinery performing a given function will provide relevant data representative of the actual conditions rather than a hypothetical environment and allow for the dynamic consideration and determination of environmental conditions.

Re claim 19, the combined disclosure of Phong, Garg, Hori and Xiang as a whole discloses the method of claim 18, Xiang further discloses wherein the farm machinery includes at least one autonomous tractor (Paragraph 44, 70, 72, 77).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Phong, Garg and Hori as applied to claim 1 above, and further in view of Shriver (US Pub 20160224703, see IDS).
Re claim 8, the combined disclosure of Phong, Garg and Hori as a whole discloses the method of claim 1, but fails however to explicitly disclose wherein the first plurality of other data points include one or more data points that are inferred using expectation maximization.
This design is however disclosed by Shriver.  Shriver discloses wherein the first plurality of other data points include one or more data points that are inferred using expectation maximization (Paragraphs 16-19, 26-28).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Phong in order to incorporate the expectation consideration as shown in Shriver as Phong as already established the consideration of yield and the estimation of yield elements so it would be a relevant data consideration to maximize the expectations to determine a data element while using known and understood processing considerations relevant to the scope of the art with understood functionality to achieve the desired processing.

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 5 and 16; the prior art fails to disclose the specified processing and generation of high elevation digital images.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631